Green, J. P., and Boehm, J. (dissenting).
We respectfully dissent. We do not agree with the majority that plaintiff’s alleged activity in connection with the strike constituted a "business pursuit” within the meaning of the policy exclusion. Because that term is not defined in the policy, it should be given a meaning that would be arrived at by the average policyholder (see, Lewis v Ocean Acc. & Guar. Corp., 224 NY 18, 21; Ploen v Aetna Cas. & Sur. Co., 138 Misc 2d 704, 709; Fadden v Cambridge Mut. Fire Ins. Co., 51 Misc 2d 858, 863, affd 27 AD2d 487). In our view, the average person would not interpret "business pursuits” as encompassing picketing and other strike-related activity.
In determining the meaning of "business pursuits” as it would be understood by the average insured, our Court has adopted the two-part test set forth in Home Ins. Co. v Aurigemma (45 Misc 2d 875). To constitute a business pursuit for purposes of exclusion under a liability policy, "there must be two elements: 'first, continuity, and secondly, the profit motive’ ” (Stewart v Dryden Mut. Ins. Co., 156 AD2d 951, 952, quoting Home Ins. Co. v Aurigemma, supra, at 879; accord, United Food Serv. v Fidelity & Cas. Co., 189 AD2d 74, 77; Broome County Co-Op. Fire Ins. Co. v Kendall, 178 AD2d 709, 710; Levinson v Aetna Cas. & Sur. Co., 42 AD2d 811, 812; Ploen v Aetna Cas. & Sur. Co., supra, at 707; Fadden v Cambridge Mut. Fire Ins. Co., supra, at 862).
In our view, neither element is satisfied in this case. The element of continuity comprises "a customary engagement or a stated occupation” (Fadden v Cambridge Mut. Fire Ins. Co., supra, at 862; accord, Levinson v Aetna Cas. & Sur. Co., supra, at 812; Home Ins. Co. v Aurigemma, supra, at 879), a "particular activity” in which plaintiff "regularly engaged” (Stewart v Dryden Mut. Ins. Co., supra, at 951). Plaintiff submitted proof that striking and picketing were neither his customary nor regular activities as a chemical worker or as a union officer and member. The fact that the strike was related to plaintiff’s occupation does not, without more, establish the element of customary, regular, continuous activity for the purpose of the business pursuits exclusion (see, Baron v Home Ins. Co., 112 AD2d 391, 393; Cooper v United States Fid. & Guar. Co., 82 AD2d 819; Levinson v Aetna Cas. & Sur. Co., supra, at 812; Ploen v Aetna Cas. & Sur. Co., supra).
Plaintiff’s proof also establishes that plaintiff’s activities in connection with the strike were not undertaken with "a view *996toward earning a livelihood or making a profit” (Stewart v Dryden Mut. Ins. Co., supra, at 951-952). The fact that plaintiff was entitled to a small stipend as a union officer hardly demonstrates that his actions were motivated by profit (see, Shapiro v Glens Falls Ins. Co., 39 NY2d 204, 206; Broome County Co-Op. Fire Ins. Co. v Kendall, 178 AD2d 709, supra; Hanover Ins. Co. v Cowan, 172 AD2d 490; Allstate Ins. Co. v Noorhassan, 158 AD2d 638, 640; Stewart v Dryden Mut. Ins. Co., supra). In any event, it is undisputed that plaintiff received no compensation during the period of the strike. Clearly, plaintiff’s conduct did not satisfy the second element of the Aurigemma test, i.e., that "there must be shown to be such activity as a 'means of livelihood’; 'gainful employment’; 'means of earning a living’; 'procuring subsistence or profit’; 'commercial transactions or engagements’ ” (Home Ins. Co. v Aurigemma, supra, at 879; accord, Fadden v Cambridge Mut. Ins. Co., supra, at 862).
We also disagree with the majority’s conclusion that the underlying complaint does not allege a covered "occurrence” that would trigger defendants’ duty to defend. The policy defines "occurrence” simply as "an accident.” Like the term business pursuits, "the term accident * * * is a word employed by an insurer in the contract and should be given the construction most favorable to the insured” (McGroarty v Great Am. Ins. Co., 36 NY2d 358, 364). The Meek complaint alleges intentional acts resulting in bodily injury. The fact that the alleged stoning of the vehicle was intentional, however, does not take the resulting damage outside the policy’s definition of an "occurrence” (see, Continental Cas. Co. v Rapid-American Corp., 80 NY2d 640, 649). As the Court of Appeals recognized in McGroarty (supra, at 364), "it is not legally impossible to find accidental results flowing from intentional causes, i.e., that the resulting damage was unintended although the original act or acts leading to the damage were intentional.”
In our view, the facts alleged in the underlying complaint support the conclusion that the injuries suffered were the accidental result of plaintiff’s intentional acts (see, Green v Allstate Ins. Co., 177 AD2d 871, 872; Barry v Romanosky, 147 AD2d 605, 606; State Farm Fire & Cas. Co. v Irene S., 138 AD2d 589, lv dismissed 72 NY2d 1042). Meek, in fact, alleges that his injuries were both intentionally and negligently (i.e., unintentionally) inflicted by plaintiff when he deliberately threw rocks at the truck (see, Melito v Romano, 160 AD2d 1081, 1082). Based on those allegations, a jury could find that plaintiff intentionally threw rocks at the truck but did not intend or expect that Meek would be injured (see, Green v Allstate Ins. *997Co., supra, at 872). The question whether negligence or assault is the appropriate theory of liability under those circumstances is of no moment. Rather, the issue is whether the underlying complaint alleges a covered "occurrence”, i.e., an accident. We believe that it does. "[R]egardless of the initial intent or lack thereof as it relates to causation * * * if the resulting damage could be viewed as unintended by the fact finder the total situation could be found to constitute an accident” (McGroarty v Great Am. Ins. Co., 36 NY2d, supra, at 364-365).
Because the facts alleged raise a reasonable possibility that plaintiff will be held liable for an act covered by the policy, defendant is obligated to provide a defense (see, Meyers & Sons Corp. v Zurich Am. Ins. Group, 74 NY2d 298, 302; Evans v Royal Ins. Co., 192 AD2d 1105). Therefore, we would affirm the judgment. (Appeal from Judgment of Supreme Court, Niagara County, Mintz, J.—Declaratory Judgment.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.